Denied and Opinion Filed August 4, 2017.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-17-00390-CV

                       IN RE CHRISTOPHER L. BAILEY, Relator

                Original Proceeding from the Criminal District Court No. 7
                                  Dallas County, Texas
                            Trial Court Cause No. F10-52967

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Myers, and Boatright
                                   Opinion by Justice Myers
       Before the Court is relator’s April 18, 2017 petition for writ of mandamus in which

relator asks this Court to direct the trial court to rule on his motion for order of release of

property. Relator’s petition for writ of mandamus was filed in reference to two separate trial

court cause numbers and was docketed in this Court as cause numbers 05-17-00389-CV and 05-

17-00390-CV. It has come to the Court’s attention that the opinion and order denying the

petition for writ of mandamus in cause number 05-16-00389-CV on June 21, 2017 did not

include cause number 05-17-00390-CV in its caption. This proceeding, therefore, remains

pending. We issue this opinion and accompanying order to correct that error and dispose of this

proceeding.
       On June 1, 2017, the trial court denied relator’s motion for order of release of property.

Accordingly, we deny as moot relator’s petition for writ of mandamus.



170390F.P05
                                                    /s/Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE




                                              –2–